Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of J.N.R., a Child                     Appeal from the 146th District Court of
                                                       Bell County, Texas (Tr. Ct. No. 264,127-
No. 06-15-00084-CV                                     B). Opinion delivered by Justice Moseley,
                                                       Chief Justice Morriss and Justice Burgess
                                                       participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED MAY 13, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk